Name: Commission Decision No 664/81/ECSC of 13 March 1981 fixing the rates of abatement for the second quarter of 1981 in pursuance of Decision No 2794/80/ECSC of 31 October 1980 establishing a system of steel production quotas for undertakings in the iron and steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-14

 Avis juridique important|31981S0664Commission Decision No 664/81/ECSC of 13 March 1981 fixing the rates of abatement for the second quarter of 1981 in pursuance of Decision No 2794/80/ECSC of 31 October 1980 establishing a system of steel production quotas for undertakings in the iron and steel industry Official Journal L 069 , 14/03/1981 P. 0022 - 0022****( 1 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . COMMISSION DECISION NO 664/81/ECSC OF 13 MARCH 1981 FIXING THE RATES OF ABATEMENT FOR THE SECOND QUARTER OF 1981 IN PURSUANCE OF DECISION NO 2794/80/ECSC OF 31 OCTOBER 1980 ESTABLISHING A SYSTEM OF STEEL PRODUCTION QUOTAS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 2794/80/ECSC ESTABLISHING A SYSTEM OF STEEL PRODUCTION QUOTAS FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY ( 1 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 5 ( 1 ) THEREOF , WHEREAS THE RATES OF ABATEMENT IN RESPECT OF THE GROUPS OF ROLLED PRODUCTS MUST BE FIXED FOR THE SECOND QUARTER OF 1981 ON THE BASIS OF STUDIES CARRIED OUT JOINTLY WITH UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RATE OF ABATEMENT IN RELATION TO THE REFERENCE PRODUCTION FOR THE GROUPS OF ROLLED PRODUCTS FOR THE SECOND QUARTER OF 1981 SHALL BE AS FOLLOWS : GROUP I35.62 % GROUP II32.13 % GROUP III25.57 % GROUP IV30.43 % ARTICLE 2 THE QUOTAS TO BE NOTIFIED TO THE UNDERTAKINGS FOR THE SECOND QUARTER OF 1981 HAVE BEEN ADJUSTED AS PROVIDED FOR IN ARTICLE 6 ( 2 ) OF DECISION NO 2794/80/ECSC . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 13 MARCH 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT